Citation Nr: 0026554	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-11 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for kidney stones, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for arthritis of the 
hands and back, claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for major depression, 
involving anxiety, fatigue and sleep difficulties, claimed as 
due to an undiagnosed illness.

4.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 until 
November 1993.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf theater during the 
Persian Gulf War.

2.  The veteran has been diagnosed with kidney stones, and no 
medical evidence or opinion has related this condition to his 
period of military service.

3.  There is no objective evidence perceptible to an 
examining physician, and no evidence of other non-medical 
indicators capable of independent verification, which would 
tend to indicate that the veteran currently suffers from 
manifestations of an undiagnosed condition involving the 
hands or back.

4.  No medical evidence establishes that the veteran 
currently suffers from arthritis of the hands or back. 

5.  The veteran has been diagnosed with major depression, and 
no medical evidence or opinion has related this condition to 
his period of military service.

6.  No medical evidence establishes that the veteran 
currently suffers from hypothyroidism as a result of service.
CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for kidney 
stones is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for 
arthritis of the hands and back is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for major 
depression, involving anxiety, fatigue and sleep 
difficulties, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim of entitlement to service connection for 
hypothyroidism is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for kidney stones, 
arthritis of the hands and back, major depression, and 
hypothyroidism.  He maintains that each of these conditions, 
except hypothyroidism, stems from an undiagnosed illness as a 
result of his service in the Persian Gulf War.

The veteran may be awarded service connection for any 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  If a condition noted 
during service is not determined to be chronic, then 
generally the veteran must show evidence of continuity of 
symptomatology after service.  See 38 C.F.R. § 3.303(b) 
(1999). 

The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Statutes and 
regulations provide additional means for Persian Gulf 
veterans to qualify for service connection for a disability.  
See 38 U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.317 (1999).  Under 38 C.F.R.                   § 
3.317(a)(1), compensation may be paid to a Persian Gulf 
veteran who "exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms," 
provided that such disability was manifest to a degree of 10 
percent or more prior to December 21, 2001, and that it 
cannot, by history, physical examination, or laboratory 
tests, be attributed to any known clinical diagnosis.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period should be 
considered "chronic" for purposes of adjudication.  See 38 
C.F.R. § 3.317.

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months.  
See 38 C.F.R. § 3.317, as amended by 62 Fed. Reg. 23, 139 
(1997).

The veteran may not receive compensation under this section: 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. § 
3.317(c).

Before reaching the merits of this case, however, the veteran 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims are 
well grounded.  See 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the 
veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), VA has a duty to assist him 
in the development of his claim.  See 38 U.S.C.A. § 5107(a).  
However, in the absence of evidence of a well-grounded claim, 
the VA is prohibited in assisting him.  See Morton v. West, 
12 Vet. App. 477 (1999).

Under a direct service-connection theory, the veteran must 
satisfy three elements for each of his claims for service 
connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Alternatively, a claim may be well grounded by 
showing a link to service based upon the application of the 
rule for chronicity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-497 
(1997).

In order to establish a well-grounded claim pursuant to 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the veteran need only 
present some evidence (1) that he or is "a Persian Gulf 
veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of [38 C.F.R. § 3.317]"; 
(3) which "became manifest either during active military, 
naval or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001"; and (4) 
that such symptomatology "[b]y history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  Neumann v. West, No. 98-1410 
(U.S. Vet. App. July 21, 2000) (quoting 38 C.F.R. § 3.317).


I.  Kidney Stones

The veteran claims that he currently suffers from a kidney 
condition as a result of his service during Desert Storm.  
However, the Board finds that no objective evidence supports 
this claim under either a direct or presumptive theory of 
service connection.  As such, service connection for kidney 
stones must be denied as not well grounded.

The veteran's service medical records are entirely negative 
for kidney stones, or any other kidney problems.  In May 
1998, the veteran underwent a VA genitourinary examination, 
where an intravenous pyelogram (IVP) revealed bilateral 
kidney stones.  The veteran told the examiner that he had had 
four episodes of uretal colic and spontaneous passage of 
stones since 1996.  The diagnosis was history of spontaneous 
passage of multiple urinary caliculi.  A May 1998 letter from 
the same urologist confirmed these findings, noting multiple 
bilateral kidney stones.  The Board notes that the urologist 
did not provide a medical opinion concerning the etiology or 
date of onset of this condition.  

As indicated above, the veteran's kidney symptomatology has 
been shown subsequent to service and has been attributed to a 
known diagnosis of kidney stones.  As such, the provisions of 
38 C.F.R. § 3.317, which apply only in cases of an 
undiagnosed illness, are not for application, and the 
veteran's claim for service connection will be considered on 
a direct causation basis only.  See, e.g., Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

After reviewing the evidence, however, the Board observes 
that no medical evidence establishes that the veteran's 
kidney stones are related to his period of military service.  
No kidney problems were shown in service, and none of the 
post-service medical evidence contains a medical opinion 
relating this condition to service.   The only nexus evidence 
of record are the veteran's lay statements in support of his 
claim.  The Court has held, however, that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of a kidney condition, 
his statements standing alone cannot serve as a sufficient 
predicate upon which to find the claim for service connection 
to be well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

In conclusion, as the veteran's kidney symptomatology has 
been attributed to a known clinical diagnosis of kidney 
stones, and, as there is no medical evidence indicating that 
this condition had its onset in service, the claim of 
entitlement to service connection for kidney stones must be 
denied as not well grounded.  See e.g., Epps, 126 F.3d 1464; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

II.  Arthritis of the Hands and Back

The veteran claims that he suffers from arthritis of the 
hands and back as a result of his service in Desert Storm.  
After a review of the pertinent evidence, however, the Board 
finds that he has failed to present evidence of a well-
grounded claim under both presumptive and direct theories of 
service connection. 

The veteran's service medical records made no reference to 
arthritis involving the hands or back.  Although he was seen 
on several occasions in June 1990 for low back pain, no 
chronic back disability was identified.  Several entries 
dated in June 1990 documented his complaints of low back 
pain, with no trauma reported.  X-rays of the lumbar spine 
were essentially normal.  The assessment included low back 
and sacroiliac pain.  As a result, he was placed on limited 
profile.  The remainder of these records, however, made no 
further reference to back pain.  Of particular relevance, a 
physical examination performed in October 1993 at the time of 
separation from service was negative for any complaint, 
treatment or finding involving back pain. 

More importantly, medical evidence developed post-service 
also fails to disclose any objective evidence with respect to 
the veteran's hands or back.  The veteran was afforded VA 
orthopedic examinations in January 1995, April 1998, February 
1999, and June 1999 to evaluate his service-connected 
bilateral knee disability.  These reports were negative for 
any complaint, treatment or finding with respect to the 
veteran's hands and back.  At a VA psychiatric examination in 
April 1998, the examiner stated that the veteran's joint pain 
appeared to be "exaggerated for the pathology."  The 
diagnosis was undifferentiated somatoform disorder. 

Under these circumstances, the Board finds that the veteran's 
claim for service connection for arthritis of the hands and 
back must be denied as not well grounded.  The Board observes 
that the veteran may not be afforded the presumption under 
38 C.F.R. § 3.317, as no post-service evidence has been 
submitted which shows any objective indication capable of 
independent verification that he currently suffers from a 
bilateral hand or back condition.  In addition, he has not 
offered any objective non-medical evidence that can 
independently verify his assertion that he suffers from 
symptoms involving either hand or back.  For example, the 
veteran has not presented evidence of time lost at work, 
evidence that he has sought medical treatment for his 
symptoms, or lay statements from individuals who establish 
that they are able from personal experience to make their 
observations or statements.  See Compensation for Certain 
Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 (1995).  
Therefore, in the absence of any medical or non-medical 
objective evidence which can independently verify the 
veteran's allegation that he currently suffers from symptoms 
involving either hand or back, his claim for service 
connection must be denied as not well grounded.

The Board has also considered the claim under a direct theory 
of service connection.  See Combee, supra.  However, as there 
is no objective indication that he currently suffers from a 
bilateral hand or back condition, the Board must also 
conclude that there is no current diagnosis of any such 
disorder.  In the absence of any competent medical evidence 
of a current diagnosis pertaining to the hands or back, there 
is no plausible claim.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in order for the claim for service 
connection to be well grounded, there must be competent 
evidence that the veteran currently has the claimed 
disability).  

Despite contentions by the veteran that he currently suffers 
from arthritis of the hands and back as a result of service, 
as a layperson without medical expertise or training, his 
statements alone are insufficient to establish the presence 
of this condition.  See Grottveit, 5 Vet. App. at 93 (lay 
assertions of medical etiology cannot constitute evidence to 
render a claim well grounded under section 5107(a)); 
Espiritu,  2 Vet. App. at 494-495.  In short, the veteran's 
claim for service connection for arthritis of the hands and 
back must be denied as not well grounded.

III.  Major Depression, involving 
Anxiety, Fatigue and Sleep 
Difficulties

The veteran alleges that he suffers from various psychiatric 
symptoms, to include depression, anxiety, fatigue, and 
sleeplessness, as a result of his military service in the 
Persian Gulf.  For the following reasons, however, the Board 
finds that this claim is not well grounded and must be denied 
on that basis.

The service medical records made no reference to any 
psychological problems involving depression, anxiety, 
fatigue, or sleep difficulties.  At a VA psychiatric 
examination in April 1998, the veteran reported mood problems 
since 1991.  He said his problems began after his return from 
Desert Storm in 1993 when his ex-wife left him, taking their 
four children.  He reported gaining 45 pounds over the past 
four years and said he currently weighed 280 pounds.  He 
complained of feeling fatigued in the morning, but said it 
was not as bad as it had been in 1993.  He reported anxiety, 
outbursts of anger, suicidal ideation approximately once a 
month, feelings of guilt involving his children, and feelings 
of depression if "something doesn't go quite right."  Based 
on the interview and findings from mental status examination, 
the examiner concluded with Axis I diagnoses of 
undifferentiated somatoform disorder and major depression, 
single episode, in remission.  Under Axis IV, for 
psychosocial stressors, the examiner noted "parental failure 
with adoption of his children by their stepfather, 
unemployment, and full-time student."  No opinion was 
provided concerning the date of onset or etiology of either 
condition. 

Based on the foregoing, the Board finds that the veteran's 
claim for service connection for depression must be denied as 
not well grounded.  The veteran's psychiatric complaints have 
been attributed to major depression, a known clinical 
diagnosis.  As such, the veteran may not benefit from the 
presumption afforded to Persian Gulf War veterans under 
38 C.F.R. § 3.317.  Furthermore, the claim also fails under a 
direct theory of service connection based on the absence of 
evidence of a nexus or relationship between the diagnosis and 
his period of service.  To illustrate, no chronic psychiatric 
condition was present in service, and no medical opinion has 
indicated that his depression began in service.  In fact, the 
evidence indicates that his depression began after returning 
home from the Persian Gulf when his wife left him, taking 
their four children.  In addition, the April 1998 VA 
psychiatric examination report listed the veteran's 
psychosocial stressors as parental failure, unemployment, and 
full-time student, with no mention of his military service.  
Thus, no medical evidence supports the veteran's claim, and 
his lay statements concerning the etiology of his psychiatric 
problems are insufficient to render his claim well grounded.  
See Grottveit, 5 Vet. App. at 93; Espiritu,  2 Vet. App. at 
494-495.

Accordingly, as the veteran's psychiatric problems have been 
attributed to a known clinical diagnosis of major depression, 
and, as there is no medical evidence indicating that this 
condition had its onset in service, the claim of entitlement 
to service connection for a major depression, involving 
anxiety, fatigue and sleep difficulties, must be denied as 
not well grounded.  See, e.g., Epps, 126 F.3d 1464; Caluza, 7 
Vet. App. at 506. 






IV.  Hypothyroidism

The veteran says he currently suffers from hypothyroidism 
which is directly related to service.  However, no medical 
evidence establishes that he currently suffers from any such 
disorder as a result of service, thereby rendering the claim 
not well grounded.  

Hypothyroidism was never identified in any of the service 
medical records.  Indeed, the only mention of hypothyroidism 
is contained in a VA psychiatric examination of April 1998 as 
an Axis III diagnosis after the veteran reported that he had 
a history of hypothyroidism and had been on a thyroid 
supplement for the past 1 1/2 years, and on VA neurological 
examination report of April 1999, which noted that 
hypothyroidism had been diagnosed approximately one year 
prior.  The only current diagnosis listed in the latter 
report, however, was episodic orthostatic light-headedness of 
unclear origin, with minor episodic orthostatic hypotension 
suspected. 

Thus, even if the Board accepts that the veteran has 
hypothyroidism by history, no medical evidence of a nexus 
between this condition and service is of record.  The only 
nexus evidence of record are the veteran's own statements in 
support of his claim.  However, a well-grounded claim must be 
supported by evidence, not merely allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
competent medical evidence to support the veteran's claim for 
service connection for hypothyroidism, this claim must be 
denied as not well grounded.

V.  Conclusion

The Board has considered the argument advanced by the 
veteran's attorney that VA has failed to properly assist the 
veteran in the development of these claims by not affording 
him appropriate medical examinations.  It has been argued 
that VA medical examiners failed to provide medical opinions 
concerning the etiology of the claimed disabilities.  
However, since each of the above claims for service 
connection is not well grounded, VA has no duty to assist the 
veteran in developing the record to support these claims.  
See Epps, 126 F.3d at 1469 ("[T]here is nothing in the text 
of § 5107 to suggest that [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").  

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground any 
of the veteran's claims.  See generally, McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The Board views the above discussion 
as sufficient to inform the veteran of the elements necessary 
to present a well-grounded claim for each of the benefits 
sought, and the reasons why the current claims have been 
denied.  Id. 


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for kidney stones is denied.

In the absence of evidence of a well-grounded claim, service 
connection for arthritis of the hands and back is denied.

In the absence of evidence of a well-grounded claim, service 
connection for major depression, involving anxiety, fatigue 
and sleep difficulties, is denied.

In the absence of evidence of a well-grounded claim, service 
connection hypothyroidism is denied.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

 

